UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2422


RICHARD GRAVELY,

                     Plaintiff - Appellant,

              v.

ANTHONY MAJESTRO; MARVIN W. MASTERS; BENJAMIN L. BAILEY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cv-00192)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Gravely, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Gravely appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Gravely’s 42 U.S.C. § 1983 (2018) complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Gravely v. Majestro, No. 3:19-cv-00192 (S.D.W. Va.

Dec. 10, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2